Garland, J.
On the application of the counsel for a re-hearing, we have again examined this case. An examination of the writ of injunction satisfies us, that the sheriff and Smith were only enjoined from proceeding on the execution, in favor of the latter against Mayes, against the slaves Harriet and her children. And as nothing in the record shows what was the value of these slaves, there is no sum upon which the interest and damages asked, can be estimated; we have therefore concluded to amend our former judgment, by striking out that part which relates to interest and damages, leaving the defendant Smith to his remedy on the injunction bond; and the clerk in making out the copy of the opinion and judgment to be filed in the court below, will omit the part relative to interest and damages.
As to the othér grounds filed for a re-hearing, we see nq sufficient cause to induce us to change our former opinion.